Citation Nr: 1708790	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel










INTRODUCTION

The Appellant served on active duty for training from August 1963 to January 1964.  He had additional service in the U.S. Army Reserves until July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Appellant's bilateral hearing loss manifested more than one year after active service and was not caused or aggravated by any aspect of service.

2. The Appellant's tinnitus manifested more than one year after active service and was not caused or aggravated by any aspect of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist was satisfied by notices included in the Fully Developed Claim (VA Form 21-526EZ) acknowledged by the Appellant in his September 2015 claim.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Appellant in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, identified and submitted post-service private treatment records were associated with the claims file.  

The Appellant was provided a VA examination regarding his hearing loss and tinnitus in November 2015 and the VA examination provided information regarding the Appellant's hearing loss and tinnitus.  The clinical test results in the examination are adequate as the tests were performed by a qualified audiologist with consideration of the Appellant's lay statements of his history and current symptoms, data and clinical observations, and opinions.  The Board finds that this examination in conjunction with other evidence is adequate to decide the claims.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  
 
II. Analysis

The Appellant served as a U.S. Army cook.  He asserted that during his time on active duty for training, he "fired his rifle daily" and was exposed "to continuous mortar or cannon fire and hand grenades."  See December 2015 Notice of Disagreement.  The Veteran additionally claimed that his one week of training per year for the five years after his active duty for training service also had some impact on his hearing for the same reasons.  Id.  He generally related his ringing in his right ear "started probably in the late 1970s."  Id.  He did not mention an initial date for the start of ringing in his left ear.  He stated his hearing loss started in the mid-1990s.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

"Veteran" status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21) (West 2014).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, such as here, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  Here, veteran status has not yet been established.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.    

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  High frequency sensorineural hearing loss is considered an organic disease of the nervous system and therefore a presumptive disability.  Likewise, tinnitus is a chronic disease within the parameters of § 3.303(b).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1)-(2) (defining competent medical and lay evidence); 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for hearing loss where the Appellant can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App., at 159.

The Appellant's May 1963 enlistment examination contains an audiometer test with the following results (converted from ASA standards in use at the time to the current ISO standard.  

HERTZ
500
1000
2000
3000
4000
6000
LEFT
20
5
0
 0
5
10
RIGHT
15
15
 0
 5
10
40

In other words, clinical evidence did not show that a hearing disability existed in May 1963 except at 6000 Hz in the right ear.  A January 1964 service examination record stated hearing as "15/15" for left and right ear on voice whisper testing.  An October 1968 service examination recorded hearing right and left whisper voice findings as "okay" with no other testing.  No other evaluations or examination are in the Appellant's record of service.  In all three examinations, the Appellant's ears were reported as "normal," and there was no reported history of ear, nose, or throat trouble.

The Appellant currently has bilateral hearing loss.  Specifically the Appellant has sensorineural hearing loss (in the frequency range of 500-4000 Hz) in his right and left ears.  See November 2015 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  There are additional private medical records, dated July 2015 and August 2015, also attesting to hearing loss.  In the November 2015 VA examination, the audiologist noted the Appellant's report of difficulty hearing family conversations in high background noise and difficulty hearing his clients in an office environment.  The November 2015 Hearing Loss and Tinnitus DBQ showed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
6000
8000
LEFT
10
10
20
40
55
55
50
RIGHT
25
20
55
65
75
75
65

Speech discrimination score (Maryland CNC word list) for the right ear was 94% and for the left ear was 94%.  A summary of findings found ipsilateral acoustic reflexes and contralateral acoustic reflexes were abnormal in right and left ear.  Based on the Appellant's statement that his hearing problems started in 2005 and the lack of reported hearing problems during active duty, the VA examiner found it less likely than not (50% probability) that the Appellant's hearing loss was caused by or resulted from an event in military service.  The examiner considered the elevated measurement at 6000 Hz in the right ear in 1963 but found that the Appellant did not have hearing loss prior to service because the Appellant did not sense the onset until many years after active duty for training.  

An August 2015 private examination showed similar results.  Both examiners noted that they were doctoral-level audiologists.  The Board places great probative weight on the observations and conclusions of the VA examiner, as the VA examiner reviewed the VA e-folder and undertook an in-person examination.  The private audiologist did not offer an opinion on the cause and onset of the disorder. 

The Appellant, in a December 2015 Notice of Disagreement, stated that it "was most likely in the middle 1990s that the hearing loss occurred."  The Appellant further stated that his recollection in the VA examination that his hearing loss occurred around 2005 was incorrect.  However, the Appellant did not state that his hearing loss started in service, and there is no evidence of record a date for hearing loss prior to the 1990s.  There is also no medical evidence of record supporting a finding of hearing loss prior to 2010.  See November 2015 VA Hearing Loss and Tinnitus DBQ (noting earliest record of hearing loss was in 2010).

Even accepting that the Appellant's statement regarding the beginning of his hearing loss as credible, service connection for a bilateral hearing disability would still not be warranted.  The Appellant's service treatment documents report that his hearing and ears were normal except for the isolated high measurement at 6000 Hz in the right ear, with no reported treatment, notations, or reports of hearing loss or ear issues.  Even accepting the earliest claimed date (the mid-1990s), the Appellant's reported that he sensed hearing loss starting nearly three decades after active duty for training service.  With respect to the right ear at 6000Hz, the most recent testing does not support aggravation of that feature even if the 1963 measurement was valid.  The Board finds that service connection on a presumptive or continuity of symptoms basis is not available nor warranted because the Appellant did not incur an injury or disease during active duty for training and because the disorder did not manifest prior to at least the mid-1990s, as the Appellant stated in his December 2015 Notice of Disagreement.  There are no contrary medical or lay opinions or evidence of record.  Therefore, the Board finds that service connection for bilateral hearing loss is not warranted.

As to the Appellant's tinnitus, in the November 2015 Hearing Loss and Tinnitus DBQ, the Appellant reported that he had a short duration of tinnitus during his military service, which abated, and that tinnitus returned in approximately 2005 without any associated cause.  The Appellant reported in his December 2015 Notice of Disagreement that the ringing in his ears actually started in the 1970s.  The Appellant is competent to report tinnitus symptoms, as ringing in the ears is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The service treatment documents show that the Veteran's hearing and ears were normal (except at 6000 Hz in the right ear in 1963 on entry), with no reported treatment, notations, or reports of any ringing in the ears or ear issues.  Even accepting the Veteran's claim as true for purposes of argument, the Appellant's symptoms of tinnitus are still too remote from the Veteran's military service, having manifested several years after service.  Additionally, the November 2015 Hearing Loss and Tinnitus DBQ found that the Veteran's tinnitus was probably associated with his hearing loss (as it is a known symptom of hearing loss).  This opinion is competent and probative and the Board finds that service connection is not warranted because the competent evidence is that the disorder did not manifest in service.  There are no contrary competent medical or lay opinions or evidence of record.  Therefore, the Board finds that service connection for tinnitus is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


